 



EXHIBIT 10.133
TIMCO AVIATION SERVICES, INC.,
f/k/a AVIATION SALES COMPANY,
Issuer,
THE SUBSIDIARY GUARANTORS NAMED HEREIN
and
HSBC BANK USA, NATIONAL ASSOCIATION
(as successor to HSBC Bank USA)
Trustee
SUPPLEMENTAL INDENTURE
Dated as of October 12, 2005
8.00% SENIOR SUBORDINATED CONVERTIBLE PIK NOTES DUE 2006
Supplementing the Indenture dated as of February 28, 2002 among TIMCO AVIATION
SERVICES, INC., f/k/a AVIATION SALES COMPANY, and AVIATION SALES DISTRIBUTION
SERVICES COMPANY, AVIATION SALES LEASING COMPANY, TMAS/ASI, INC., AVS/M-1, INC.,
AVS/M-2, INC., AVS/M-3, INC., AVIATION SALES PROPERTY MANAGEMENT CORP., TIMCO
ENGINE CENTER, INC., WHITEHALL CORPORATION, TRIAD INTERNATIONAL MAINTENANCE
CORPORATION, AVS/CAI, INC., AIRCRAFT INTERIOR DESIGN, INC., HYDROSCIENCE, INC.,
TIMCO ENGINEERED SYSTEMS, INC., AVSRE, L.P., and BRICE MANUFACTURING COMPANY,
INC. as Guarantors, and HSBC Bank USA, National Association (as successor to
HSBC Bank USA) as Trustee, as such Indenture was supplemented before the date
hereof.

 



--------------------------------------------------------------------------------



 



     THIS SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
October 12, 2005, among TIMCO Aviation Services, Inc., f/k/a Aviation Sales
Company, a Delaware corporation (the “Company”), Aviation Sales Distribution
Services Company, Aviation Sales Leasing Company, TMAS/ASI, Inc., AVS/M-1, Inc.,
AVS/M-2, Inc., AVS/M-3, Inc., Aviation Sales Property Management Corp., Timco
Engine Center, Inc., Whitehall Corporation, Triad International Maintenance
Corporation, AVS/CAI, Inc., Aircraft Interior Design, Inc., Hydroscience, Inc.,
Timco Engineered Systems, Inc., AVSRE, L.P., and Brice Manufacturing Company,
Inc. (collectively, the “Subsidiary Guarantors”) and HSBC Bank USA, National
Association, a national banking corporation (as successor to HSBC Bank USA), as
Trustee (the “Trustee”), under the Indenture dated as of February 28, 2002,
among the Company, certain of the Subsidiary Guarantors and the Trustee, (as
supplemented before the date hereof, the “Indenture”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
assigned to them in the Indenture.
W I T N E S S E T H:
     WHEREAS, the Company has issued its 8.00% Senior Subordinated Convertible
PIK Notes due 2006 (the “Notes”) pursuant to the Indenture;
     WHEREAS, the Company has made an offer to Holders of the Notes (the “Early
Conversion Offer”) for the early conversion of the Notes into Company common
stock, as more particularly described in the Company’s Offering Circular dated
August 17, 2005;
     WHEREAS, in connection with the Early Conversion Offer, the Company has
requested that Holders of the Notes deliver their consents with respect to
amendments of certain provisions of the Indenture;
     WHEREAS, Section 9.02 of the Indenture provides that, subject to certain
restrictions, with the consent of the Holders of at least a majority in
principal amount of the Notes then outstanding voting as a single class, the
Company, when authorized by a resolution of its Board of Directors, the
Subsidiary Guarantors and the Trustee may, from time to time and at any time,
enter into an indenture or indentures supplemental to the Indenture for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Indenture or of any supplemental indenture or of
modifying in any manner the rights of the Holders of the Notes;
     WHEREAS, the Holders of not less than a majority in principal amount of the
Notes outstanding have duly consented to the proposed modifications set forth in
this Supplemental Indenture in accordance with Section 9.02 of the Indenture;
     WHEREAS, in accordance with Section 9.02 of the Indenture, the Company has
heretofore delivered or is delivering contemporaneously herewith to the Trustee
(i) a copy of resolutions of the Board of Directors of the Company, certified by
the Secretary or an Assistant Secretary of the Company, authorizing the
execution, delivery and performance of this Supplemental Indenture, and
(ii) evidence of the written consent of the Holders referenced in the
immediately preceding paragraph;

 



--------------------------------------------------------------------------------



 



WHEREAS, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture and to make this Supplemental Indenture valid and
binding have been complied with or have been done or performed; and
     NOW, THEREFORE, in consideration of the foregoing and notwithstanding any
provision of the Indenture which, absent this Supplemental Indenture, might
operate to limit such action, the parties hereto, intending to be legally bound
hereby, agree as follows.
ARTICLE ONE
AMENDMENTS
     SECTION 1.01. Deleted Sections and Article. Subject to Section 2.01 hereof,
the Indenture is hereby amended by deleting in their entireties the current
texts of the provisions of Sections 3.09, 4.03, 4.07, 4.08, 4.09, 4.10, 4.11,
4.12, 4.13, 4.15, 4.16, 4.17, 4.18, 5.01(a) — (b), 6.01(c) — (d), 6.03, and
11.04(b) — (d) and substituting for the texts of each of those provisions the
words “This provision is intentionally omitted.” Effective as of the date
hereof, none of the Company, the Subsidiary Guarantors, the Trustee or other
parties to or beneficiaries of the Indenture shall have any rights, obligations
or liabilities under such deleted Sections or Article and such Sections and
Article shall not be considered in determining whether a Default or Event of
Default has occurred or whether the Company or any of the Subsidiary Guarantors
has observed, performed or complied with the provisions of the Indenture.
     SECTION 1.02. Deleted Definitions. Subject to Section 2.01 hereof, the
Indenture is hereby amended by deleting any definitions from the Indenture with
respect to which references would be eliminated as a result of the amendment of
the Indenture pursuant to Section 1.01 hereof.
ARTICLE TWO
MISCELLANEOUS
     SECTION 2.01. Terms to Remain in Effect. Except as waived or amended
hereby, all of the terms of the Indenture shall remain and continue in full
force and effect and are hereby confirmed in all respects. From and after the
date of this Supplemental Indenture, all references to the Indenture (whether in
the Indenture or in any other agreements, documents or instruments) shall be
deemed to be references to the Indenture as amended and supplemented by this
Supplemental Indenture. On the date the tenders of Notes pursuant to the Early
Conversion Offer are accepted for payment this Supplemental Indenture will
become operative as of the date hereof.
     SECTION 2.02. Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS INDENTURE, THE NOTES AND THE
SUBSIDIARY GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

2



--------------------------------------------------------------------------------



 



     SECTION 2.03. Execution in Counterparts. This Supplemental Indenture may be
executed in any number of counterparts, each of which shall be an original; but
such counterparts shall constitute but one and the same instrument.
     SECTION 2.04. Trustee Not Liable. The recitals contained herein shall be
taken as the statement of the Company, and the Trustee assumes no responsibility
whatsoever for their correctness nor for the validity or sufficiency of this
Supplemental Indenture or for the due execution hereof by the Company.
     SECTION 2.05. Trustee Entitled to Benefits. Subject to Article One hereof,
in entering into this Supplemental Indenture, the Trustee shall be entitled to
the benefit of every provision of the Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee, whether or
not elsewhere herein so provided.
     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed all as of the date first written above.

            TIMCO AVIATION SERVICES, INC., f/k/a
AVIATION SALES COMPANY
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        AVIATION SALES DISTRIBUTION SERVICES COMPANY
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        AVIATION SALES LEASING COMPANY
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO   

3



--------------------------------------------------------------------------------



 



         

            TMAS/ASI, INC.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        AVS/M-1, INC.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        AVS/M-2, INC.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        AVS/M-3, INC.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        AVIATION SALES PROPERTY MANAGEMENT CORP.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO   

4



--------------------------------------------------------------------------------



 



         

            TIMCO ENGINE CENTER, INC.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        WHITEHALL CORPORATION
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        TRIAD INTERNATIONAL MAINTENANCE CORPORATION
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        AVS/CAI, INC.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        AIRCRAFT INTERIOR DESIGN, INC.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        HYDROSCIENCE, INC.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO   

5



--------------------------------------------------------------------------------



 



         

            TIMCO ENGINEERED SYSTEMS, INC.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO        AVSRE, L.P.
      By:   Aviation Sales Property Management Corp.,         its general
partner                      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T.
Rimmer, Jr.        Title:   Chairman, CEO        BRICE MANUFACTURING COMPANY,
INC.
      By:   /s/ Roy T. Rimmer, Jr.         Name:   Roy T. Rimmer, Jr.       
Title:   Chairman, CEO     

          HSBC BANK USA, NATIONAL ASSOCIATION
(as successor to HSBC Bank USA) as Trustee
    By:   /s/ Frank Godino       Name:   Frank Godino      Title:   Vice
President     

6